SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT – December 9, 2010 (Date of Earliest Event Reported) AK STEEL HOLDING CORPORATION (Exact name of registrant as specified in its charter) Commission File No. 1-13696 Delaware 31-1401455 (State of Incorporation) (I.R.S. Employer Identification No.) 9227 Centre Pointe Drive, West Chester, OH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(513)425-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁯ Solicitation material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. AK Steel Holding Corporation is hereby furnishing the following information under Regulation FD: On December 9, 2010, AK Steel Corporation issued a press release, a copy of which is attached hereto as Exhibit No. 99.1 and incorporated by reference herein, announcing that the members of the United Steelworkers (USW) Local 169 have ratified a three-year extension to a labor agreement covering about 270 hourly production and maintenance employees at the company’s Mansfield (OH) Works.The terms of the extension are effective as of December 3, 2010.The contract extension contains, among other terms, language which allows the company continued flexibility in operating the Mansfield Works, while providing a wage increase and other economic benefits for the hourly workers at the plant. Item 9.01 Financial Statements and Exhibits. (d) Exhibit: Press Release issued on December 9, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AK STEEL HOLDING CORPORATION By: /s/ David C. Horn David C. Horn Secretary Dated: December 10, 2010 EXHIBIT INDEX Exhibit No. Description Press Release issued on December 9, 2010
